Citation Nr: 0011479	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-10 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease with sleep apnea, due to undiagnosed 
illness.

2.  Entitlement to service connection for tinea pedis, due to 
undiagnosed illness.

3.  Entitlement to service connection for a bilateral knee 
disorder, due to undiagnosed illness, due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from September 1961 to August 1970, 
and from September 1990 to August 1991.  He had service in 
the Southwest Asian Theater of operations during the Persian 
Gulf War (PGW) from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A hearing was held in October 1999, at the RO, before Michael 
D. Lyon, who is the Board Member rendering the determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991).  A transcript of the hearing has been included in the 
claims folder for review.

The Board notes that the veteran in his statements and 
testimony appears to be arguing several different skin 
disorders which have either been resolved in favor of the 
veteran; or have been previously denied and become final.   
It is noted that service connection for removal of a cyst, 
behind right ear; and for cyst removal, right anterior neck 
was granted by rating decision in October 1992.  Service 
connection for a skin rash, was denied in the same rating 
decision.  The veteran was notified of the denial of benefits 
that month, but failed to timely file an appeal.  
Consequently, that determination is final.

Therefore the only skin disorder properly before the Board is 
tinea pedis as determined by the RO.

At the aforementioned hearing, the veteran withdrew the 
appeal of the issues of service connection for residuals of 
cardiac catheterization; and, to reopen a claim for direct  
service connection for bilateral, chondromalacia, based on 
new and material evidence.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's service medical records do not contain any 
complaints or findings of COPD, with sleep apnea; or tinea 
pedis, there is no competent evidence showing that either 
disorder was first manifest during service.

3.  The veteran does not have COPD, with sleep apnea; tinea 
pedis, or, a bilateral knee disorder; due to an undiagnosed 
illness; COPD, with sleep apnea, and tinea pedis, are 
clinical diagnoses; and, his bilateral knee disorder was 
diagnosed as chondromalacia.

4.  No competent medical evidence is of record that would 
establish that the veteran currently has COPD with sleep 
apnea; tinea pedis; or a bilateral knee disorder which was 
first manifest during service.

5.  There is no competent evidence showing the presence of an 
undiagnosed illness as a result of service in the Southwest 
Asian Theater manifest to a degree of 10 percent.


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for 
COPD, with sleep apnea; and, tinea pedis as having been 
incurred during service, or as due to an undiagnosed illness 
as a result of service in the Southwest Asian Theater 
pursuant to 38 C.F.R. § 3.317 are not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303, 3.317 (1999).

2.  The claim for entitlement to service connection for a 
bilateral knee disorder as due to an undiagnosed illness as a 
result of service in the Southwest Asian Theater pursuant to 
38 C.F.R. § 3.317 is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, service connection may be established for 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317(a)(1) (1999).  Objective indications 
of a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(1999).  Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).


A.  COPD, with sleep apnea, due to undiagnosed illness
 
The service medical records are silent as to any chronic 
respiratory disorders.  A June 1988 letter notes that the 
veteran was found to have an increased cardiovascular risk 
factor.  An October 1990 record notes a history of angina, 
and high blood pressure for which the veteran was taking 
Cardizem.  He was rated with a cardiovascular risk factor of 
7.88.  

In March/April 1991, he complained of chest pains and 
shortness of breath, and was diagnosed with a history of 
angina-present; and stable arteriosclerotic heart disease.  
He underwent a cardiac catheterization.  The results were 
negative, and he was diagnosed with chest pain syndrome of 
undetermined etiology.  X-rays revealed no recent, or active 
pulmonary disease process.

In a VA examination in February 1998, the veteran brought 
copies of his medical records with him, which the examiner 
reviewed. He complained of shortness of breath while in Saudi 
Arabia, after which he was evaluated at Keesler AFB hospital 
in April 1991.  The veteran uses medication and oxygen at 
night, as well as a CPAP unit for sleep apnea.  The examiner 
diagnosed COPD, on oxygen at night, with a history of sleep 
apnea; and, dyspnea related to COPD.

At a travel Board hearing in October 1999, the veteran 
presented additional medical evidence and waived review by 
the RO.  He testified, in essence, that he did not have any 
physical problems prior to being activated for the PGW.  He 
testified that he began having lung problems while in the 
Persian Gulf, and was treated for chest pains, and given 
oxygen.  He was evacuated to Germany, then to Keesler AFB 
Hospital for a heart catheterization.  While he was treated 
for a heart disorder, he alleged that it actually was his 
bronchial tubes.  He believed that it was noted somewhere to 
have been bronchitis, asthmatic.  He further noted that COPD 
was the same thing.  The veteran testified that he was never 
informed of any lung disorder, or given any medication for a 
lung disorder while at Keesler AFB Hospital.  No physician in 
service ever made a determination as to the sudden onset of 
his bronchial and respiratory problems.  Civilian doctors 
determined he had COPD in 1994.  

The first indication of COPD was in a September 1992 
pulmonary function test  which diagnosed severe obstruction 
with reduced FVC.  The test also noted the veteran had a 20 
cigarette a day habit for 23 years. He had shortness of 
breath, wheezing, asthma, painful breathing, and frequent 
coughing.

The records include extensive and duplicative medical 
records.  These include Evergreen Hospital records from 1992 
to the present.  These reveal a history of lung related 
conditions beginning in December 1992, as well as unrelated 
disorders.  Various diagnoses include; severe asthmatic 
bronchitis; chronic pansinusitis; right upper lobe pneumonia; 
history of COPD; sleep apnea; and, severe dyspnea.

Based on the evidence above, the Board finds that the 
symptomatology for which the veteran has complained has not 
resulted in any disability which can be said to be 
"undiagnosed."  To the contrary, treatment records reflect 
diagnoses of COPD, and sleep apnea, which have not been 
related to service. The provisions of 38 C.F.R. § 3.317 only 
apply to undiagnosed illnesses; therefore, service connection 
for COPD, with sleep apnea, due to an undiagnosed illness is 
precluded under this regulation. Since there is, of record, 
medical evidence attributing the veteran's cardiopulmonary 
symptoms to clinically-diagnosed disorders, the requirements 
for entitlement to service connection under 38 C.F.R. § 3.317 
are rendered not plausible and the claim is not well 
grounded.  It is noted that the appellant was treated for 
complaints of shortness of breath in service, but it was not 
shown that he had respiratory impairment.  Findings were 
cardiovascular in nature.


B. Tinea pedis, due to an undiagnosed illness

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of tinea pedis.  

In a VA examination in February 1998, the veteran brought 
copies of his medical records with him, which the examiner 
reviewed. The veteran complained of a recurrent skin rash 
which he had since returning from the Persian Gulf.  It 
currently was only on his feet.  He was treating it with 
Lotrisone.  The records noted that treatment for tinea pedis 
in June 1995.   

The examiner noted a mild erythema, and scaling between the 
web of the toes bilaterally; and, two small erythematous 
lesions with mild scab formation over the left 3rd toe.  The 
diagnosis was tinea pedis.

Other medical evidence of record reveal treatment for tinea 
pedis, as well as several other conditions. 

Based on these facts, the Board concludes that the appellant 
does not have an undiagnosed skin disorder from the PGW.  The 
skin disorder at issue is diagnosed.  The tinea that has been 
diagnosed has not been shown in service.  There is no 
competent evidence on file that attributes the tinea to 
service, or occurrence or event therein.  As such, the claim 
is not well grounded.

C.  Bilateral knee disorder, due to an undiagnosed illness

The service medical records reveals a small effusion was 
noted behind the veteran's right knee in May 1991.  No acute 
osseus change was noted.

The veteran filed his initial claim for a bilateral knee 
disorder in October 1991.

In a VA examination in August 1992, the veteran complained of 
knee problems since returning from Saudi Arabia.  The 
examiner found no swelling, deformity, or instability of the 
knee joints, and a full range of motion (ROM) of the knees 
with some pain and crepitus.  X-rays revealed no bone or 
joint abnormalities.  The diagnosis was bilateral 
chondromalacia, patellar, knees.

A rating decision in October 1992 denied service connection 
for a bilateral knee disorder, on a direct basis.  The 
veteran was notified of the aforementioned determination and 
did not timely appeal. As a result the determination is 
final.  

At a travel Board hearing in October 1999, the veteran 
initially withdrew a claim to reopen the claim for service 
connection for chondromalacia. He chose to continue his claim 
for a bilateral knee disorder, as due to an undiagnosed 
illness.  He also presented additional medical evidence and 
waived review by the RO.  He testified, in essence, that he 
did not have any physical problems prior to being activated 
for the PGW, and he did not suffer any trauma to the knees 
during service.  While he was at Ft. Rucker being medically 
evaluated for an unrelated disorder, his knees began to swell 
with a fluid buildup. The swelling eventually went down. He 
has had no reoccurrence of the knee disorder since 1992 or 
1993.  A diagnosis was never made.

To the extent that the appellant has chondromalacia, then, 
there is a diagnosis, and service connection based on the PGW 
for undiagnosed disorder is not appropriate.  There is no 
opinion on file of a bilateral knee disorder related to in-
service occurrence or event.

D. In Summary

Based on the evidence above, the Board finds that the 
symptomatology for which the veteran has complained has not 
resulted in any disability which can be said to be 
"undiagnosed."  To the contrary, the medical records reflect 
diagnoses of COPD, with sleep apnea; tinea pedis; and, 
bilateral, chondromalacia, which have not been related to 
service.  The provisions of 38 C.F.R. § 3.317 only apply to 
undiagnosed illnesses; therefore, service connection for 
COPD, with sleep apnea; tinea pedis; and, a bilateral knee 
disorder, due to an undiagnosed illness is precluded under 
this regulation.  Since there is, of record, medical evidence 
attributing the veteran's of COPD, with sleep apnea; tinea 
pedis; and, bilateral knee disorder to clinically-diagnosed 
disorders, the requirements for entitlement to service 
connection under 38 C.F.R. § 3.317 are rendered not plausible 
and the claims are not well grounded.  

While the Board has considered the veteran's contentions and 
find that his statements are probative of symptomatology, the 
statements and opinions are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing 
clinically diagnosed disorders.  The veteran lacks the 
medical expertise to offer an opinion as to the existence of 
current of COPD, with sleep apnea; tinea pedis; and, 
bilateral, knee pathology, as well as to medical causation of 
any current disability.  Id.  In the absence of competent, 
credible medical evidence, service connection is not 
warranted for COPD, with sleep apnea; tinea pedis; and, a 
bilateral knee disorder, due to an undiagnosed illness as a 
result of service in the Southwest Asian Theater pursuant to 
38 C.F.R. § 3.317.

To the extent the veteran claims COPD, with sleep apnea; and, 
tinea pedis pathology on a direct basis, the Board finds that 
the claims must be denied as not well grounded.  First, the 
veteran has not provided any credible medical statements that 
would etiologically link his COPD, with sleep apnea; and, 
tinea pedis with active duty service during the Persian Gulf 
War.  The veteran has only offered his lay opinion concerning 
its development.  Mere contentions of the veteran, no matter 
how well-meaning, without supporting medical evidence that 
would etiologically relate his COPD, with sleep apnea; and, 
tinea pedis with an event or incurrence while in service, do 
not constitute a well-grounded claim.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  Thus, the claims are 
not well grounded as he has not submitted any competent 
evidence to demonstrate that the claims are plausible. 

Finally, direct service connection for a bilateral knee 
disorder, diagnosed as chondromalacia, has already been 
determined, and is now a final decision.  Therefore, it is 
not before the Board for consideration.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for COPD, with sleep apnea, 
and for tinea pedis, on a direct basis, and due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317 is denied on the 
basis that the claim is not well grounded.  

Entitlement to service connection for a bilateral knee due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317 is denied on the 
basis that the claim is not well grounded.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

